MEMORANDUM **
Haury David Barillas-Ipina, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.2009), and we deny the petition for review.
Substantial evidence supports the agency’s finding that Barillas-Ipina did not establish past persecution or a well-founded fear of future persecution because he failed to demonstrate that the Guatemalan government was unwilling or unable to protect him. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005) (evidence did not compel conclusion that government was unable or unwilling to protect where police took complaints and investigated reports of mistreatment); see also Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997) (to reverse the agency’s decision, petitioner must show that the evidence compels this conclusion).
As Barillas-Ipina failed to establish eligibility for asylum, his withholding of removal claim necessarily fails. See Nahrvani, 399 F.3d at 1154.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.